Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 - 15 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Specification

The title of the invention is not descriptive of the claimed invention.  Specifically, the applicant’s claimed invention is not directed towards the enrollment of devices to a security system as the current title suggests.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, regarding claims 1, 3, 7, 8, and 9, the recitation of “non-standard security device” renders the scope of the claims indefinite.  The term “non-standard security device” fails to comprise any standard definition within the art.  Furthermore, the applicant’s specification fails to provide a clear and concrete definition for the term.  Thus, the scope of subject matter falling in or outside the meaning of a “non-standard security device” is indefinite.
	
	Depending claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (Xue), US 2019/0097865 A1.

	Regarding claim 1, Xue discloses:
	A computer-implemented method (e.g. Xue, claim 1), comprising: defining, in a security system (e.g. Xue, par. 96), a non-standard security device rule that describes a pattern of signals (e.g. Xue, par. 145, 148; 205-210, 215, 220, 222, 246, 258-261, 286, 302 – herein sets of signals observed by “non-standard security” devices are classified [i.e. described according to a pattern], and the classification is mapped to a variety of describable event [i.e. formation of a rule – e.g. observable event = a known/unkown/other type event]) from one or more non-standard security devices (e.g. Xue, par. 133, 134), that may be received by a security system (e.g. Xue, par. 128, 129), wherein the non-standard security device rule defines an action to perform  when the non-standard security device rule is satisfied (e.g. Xue, par. 145, 305 – herein a task, such as turning on or off a security system, is defined to be performed upon detection of an event); 
monitoring, by the security system, wireless signals from one or more non-standard security devices (e.g. Xue, par. 205-210, 286); 
determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Xue, par. 258-260, 286, 302); 
and performing the action in response to determining that the monitored wireless signals from the one or more non-standard security devices match the non-standard security device rule (e.g. Xue, par. 145, 305). 

Regarding claim 2, Xue discloses:
wherein the pattern specifies an abnormal signal pattern (e.g. Xue, par. 220 – unknown event). 

Regarding claim 3, Xue discloses:
wherein the abnormal signal pattern is defined in reference to a normal signal pattern determined from historical signals from the one or more non-standard security devices (e.g. Xue, par. 220, 240, 258, 337-341).  Herein, the normal and abnormal signals are gathered over periods of time and used together (i.e. “in reference” to each other) for training the event classification system. 

Regarding claim 4, Xue discloses:
wherein the action comprises configuring the security system (e.g. Xue, par. 305). 

Regarding claim 5, Xue discloses:
wherein configuring the security system comprises automatically arming the security system (e.g. Xue, par. 305). 

Regarding claim 6, Xue discloses:
wherein the action comprises generating an alert (e.g. Xue, par. 305, 306, 309). 

Regarding claim 7, Xue discloses:
wherein the alert is provided to at least one non-standard security device (e.g. Xue, par. 305, 309). 
 
Regarding claim 8, Xue discloses:
wherein the non-standard security device comprises a vehicle (e.g. Xue, par. 305, 309). 

Regarding claim 9, Xue discloses:
wherein: the non-standard security device rule is a vehicle system rule describes a pattern of the vehicle being present or not present at a location monitored by the security system (e.g. Xue, par. 307, 309, 380), 
the vehicle system rule defines an action to perform when the vehicle system rule is satisfied by the presence or non-presence of a respective vehicle (e.g. Xue, par. 307), 
the monitoring comprises monitoring wireless signals from the vehicle that is at the location (e.g. Xue, par. 287, 289, 290, 294, 307), 
the determining comprises determining that the monitored wireless signals from the first vehicle match the vehicle system rule, and the performing comprises performing the action in response to determining that the monitored wireless signals from the first vehicle match the vehicle system rule (e.g. Xue, par. 305, 307).  

Regarding claim 10, Xue discloses:
wherein the first vehicle is registered with the security system (e.g. Xue, par. 305, 307 – user’s car is detected). 

Regarding claim 11, Xue discloses:
wherein the monitored wireless signals indicate that the first vehicle is present at the location and the action comprises automatically disarming the security system (e.g. Xue, par. 305, 307 – herein the smart home may automatically be opened, i.e. “disarmed”, and furthermore the home’s security system may be turned off, i.e. “disarmed”). 

Regarding claim 12, Xue discloses:
wherein the monitored wireless signals indicate that the first vehicle is no longer present at the location and the action comprises automatically arming the security system (e.g. Xue, par. 305, 307, 309). 


wherein the first vehicle is not registered with the security system and the monitored wireless signals indicate that the first vehicle is present at the location (e.g. Xue, par. 287, 300, 303 – vehicles tracked within parking garages). 

Regarding claim 14, Xue discloses:
wherein the action comprises automatically arming the security system (e.g. Xue, par. 305). 

Regarding claim 15, Xue discloses:
wherein the action comprises generating an alert (e.g. Xue, par. 305, 306, 309).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495